Citation Nr: 1216315	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  10-11 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Propriety of the reduction of the evaluation for right knee, status post reconstruction, with degenerative joint disease from 30 percent to 20 percent as of October 30, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel
INTRODUCTION

The Veteran served on active duty from November 1969 to November 1973 and from September 1976 to January 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, wherein it reduced the evaluation for right knee, status post reconstruction, with degenerative joint disease from 30 percent to 20 percent, effective October 30, 2009.  

In August 2011, the Veteran and his spouse provided testimony at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to an evaluation in excess of 30 percent for residuals of total knee replacement of the right knee and reconsideration of entitlement to service connection for a left knee disability under the provisions of 38 C.F.R. § 3.156(c) have been raised by the record, see BVA hearing transcript at p. 4 and statement of the accredited representative dated in April 2011, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a June 2009 rating decision, the RO granted a 30 percent evaluation for right knee, status post reconstruction, with degenerative joint disease, effective February 18, 2009, based on clinical findings in an April 2009 VA examination report.

2.  In the October 2009 rating decision on appeal, the RO reduced the evaluation from 30 percent to 20 percent for the service-connected right knee, status post reconstruction, with degenerative joint disease, effective October 30, 2009, based on clinical findings in an August 2009 VA examination report. 

3.  The decision to reduce the evaluation for right knee, status post reconstruction, with degenerative joint disease was based on an inaccurate assessment of the disability, and no improvement was shown.  


CONCLUSION OF LAW

The RO's decision to reduce the rating for the service-connected right knee, status post reconstruction, with degenerative joint disease from 30 percent to 20 percent was not proper, and restoration of the 30 percent rating is warranted, effective October 30, 2009.  38 U.S.C.A. §§ 1155 , 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105 , 3.159, 3.344, 4.71a, Diagnostic Code 5010-5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran and his spouse provided testimony at a video conference hearing before the undersigned Veterans Law Judge.  The Veteran testified that he had undergone a right knee total replacement in 2010, and that his right knee prior to the surgery had not improved as alleged by the RO in its decision to reduce the evaluation from 30 percent to 20 percent.  

I.  Restoration

Disability ratings are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) . 

In addition, the provisions of 38 C.F.R. § 3.344 provide that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations that are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. 

Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a). 

The provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings which have continued for long periods at the same level (five years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement in these disabilities will warrant reduction. 

The Board notes that the service-connected right total knee replacement is currently evaluated under a different Diagnostic Code than when the reduction was implemented, as the Veteran has undergone a total knee replacement since the October 2009 rating decision (which disability is rated under its own Diagnostic Code).  At the time the RO reduced the evaluation, the service-connected right knee disability was evaluated under a hyphenated Diagnostic Code of 5010-5257.  That is the Diagnostic Code combination that was assigned at the time service connection for the right knee disability was granted in a March 1993 rating decision.  A hyphenated code is used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation.  See 38 C.F.R. § 4.27 (2011).  Diagnostic Code 5010 rates arthritis due to trauma, and 5257 rates instability of the knee.

Disabilities under Diagnostic Code 5010 are rated on the basis of limitation of motion as degenerative arthritis under Diagnostic Code 5003.  This code provides that degenerative arthritis established by x-ray is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved.  If the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, but with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent rating is assigned.  When there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2011).  

Flexion of the leg limited to 60 degrees warrants a noncompensable evaluation, and flexion limited to 45 degrees warrants a 10 percent evaluation.  38C.F.R. § 4.71a, Diagnostic Code 5260.  Flexion limited to 30 degrees warrants a 20 percent evaluation.  Id.

Extension of the leg limited to 5 degrees warrants a noncompensable evaluation, and extension limited to 10 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the criteria for impairment of the knee other than ankylosis, a 10 percent evaluation is assigned for slight recurrent subluxation or instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  A 20 percent evaluation is assigned for moderate recurrent subluxation or instability, and a 30 percent evaluation is assigned for severe recurrent subluxation or instability.  Id.  

Limitation of motion and instability of the knee are two, separate disabilities, and a veteran may be rated separately for these symptoms.  See VAOPGCPREC 23-97 (July 1, 1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257).

The Board notes that the 30 percent evaluation had been in effect for less than five years; here, approximately eight months.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply.  Additionally, because the reduction did not change the overall combined evaluation (40 percent), the due process provisions of 38 C.F.R. § 3.105(e) did not apply. 

After having carefully reviewed the evidence of record, the Board finds that the evidence shows the 30 percent evaluation for right knee, status post reconstruction, with degenerative joint disease should not have been reduced.  The issue before the Board is not whether the service-connected disability met the criteria for a 30 percent evaluation at the time of the reduction, but whether the facts upon which the determination to reduce showed improvement from the facts upon which the determination to award the higher evaluation were based.  See Karnas v. Derwinski, 1 Vet. App. 308, 310 (1991).

The RO granted the 30 percent evaluation based upon clinical findings in an April 2009 VA examination report.  There, the examiner reported that the Veteran had 5 degrees of extension and 105 degrees of extension.  Active range of motion was the same as passive range of motion no with change with repetition.  There was pain with extremes of flexion.  The examiner wrote the Veteran had 1+ instability with varus stress but no instability with valgus stress at 30 degrees.  He added the Veteran had negative Lachman's, negative anterior posterior drawer test, and negative McMurray's.  The examiner noted that to address the DeLuca factors, there was moderate pain associated with examination of the right knee.  He wrote it was conceivable that pain could further limit function as described particularly with repetition, but that was infeasible to attempt to express any of this in terms of additional limitation of motion with any degree of medical certainty.

In the rating decision, the RO wrote the following, in part:

We are assigning a higher level of evaluation of 30 percent based on evidence of pain following repetitive use of right knee upon examination.  VA laws and regulations provide that the next level of evaluation should be assigned when there is additional limitation of motion by pain, lack of endurance, incoordination, weakness and/or fatigue and repetitive movements.

Id. on page 2.

In the October 2009 rating decision, wherein the RO reduced the evaluation from 30 percent to 20 percent, it noted the clinical findings made in an August 2009 VA examination report.  There, the examiner reported the Veteran had range of motion of 5 degrees to 100 degrees with pain on extension between 20 degrees and 5 degrees and pain on flexion from 70 degrees to 100 degrees.  There was no significant change in motion or pain with repetition of motion times three.  The right knee was stable to valgus stress.  There was mild laxity to varus stress and 1+ Lachman's with negative posterior drawer and negative McMurray's.  

When determining to reduce the Veteran's evaluation from 30 percent to 20 percent, the RO wrote the following, in part:

Given the fact that the current 30 percent evaluation is based on severe subluxation or severe lateral instability of the knee and current findings of mild laxity to varus stress fail to support this level of impairment.  [Sic]  However, given the overall disability picture of the right knee (tenderness to palpation; with positive patellar grind, with pain on extension between 20 and 5 degrees and pain on flexion from 70 degrees to 100 degrees) with application of higher of two evaluations, we are reducing the evaluation assigned for the instability of the knee to 20 percent, rather than 10 percent for slight subluxation or lateral instability of the knee.

Id. on page 2.

The 30 percent evaluation granted in the April 2009 rating decision was not based upon severe subluxation or severe lateral instability of the right knee, as described in the above quote, where it was clear that the RO granted the 30 percent evaluation based upon functional impairment under the "DeLuca factors."  In fact, the RO made no mention of the "1+ instability" in the April 2009 examination report in awarding the higher evaluation.  Additionally, the 1+ instability finding in the April 2009 VA examination report was the same clinical finding in the August 2009 VA examination report.  Compare April 2009 VA examination report on page 2 ("He has 1+ instability with varus stress, but no instability with valgus stress at 30 degrees.  He has negative Lachman's, negative anterior posterior drawer test, negative McMurray's.") with August 2009 VA examination report on page 2 ("The patient is stable to valgus stress.  He has mild laxity to varus stress.  He has a 1+ Lachman's, negative posterior drawer, negative McMurray's.").  Thus, any implication that instability was improved at the time of the August 2009 examination is an incorrect statement.  

In reviewing the clinical findings in the April 2009 and August 2009 VA examination reports, the Board cannot find any improvement shown in the right knee disability, and it must be noted that the October 2009 rating decision did not discuss "improvement."  See Karnas, 1 Vet. App. at 310-11 ("A comparison of the last examination report of October 4, 1988, which the basis of the reduction here, with the next-to-the-last examination report f March 3, 1987, which was the basis for appellant's retroactive upgrading to a 100-percent disability rating, shows no indication of any improvement, either material or otherwise.").  

Thus, for the above reasons, the Board concludes that the RO's determination to reduce the service-connected right knee, status post reconstruction, with degenerative joint disease from 30 to 20 percent disabling was not proper, as the facts do not support it.  Entitlement to restoration of the 30 percent evaluation for right knee, status post reconstruction, with degenerative joint disease is granted, effective October 30, 2009 (the date the reduction took place).  

II.  Duties to Notify and Assist

The restoration of the 30 percent rating for the service-connected right knee, status post reconstruction, with degenerative joint disease constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duties to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary. 



ORDER

The 30 percent evaluation for the service-connected right knee, status post reconstruction, with degenerative joint disease was improperly reduced and is restored, effective October 30, 2009, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


